Citation Nr: 0022668	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-10 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
status post fracture, fifth metatarsal, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein, inter alia, a 
noncompensable rating for left fifth metatarsal fracture 
residuals was continued.

In April 2000, the veteran was afforded a VA examination as 
requested in an October 1999 Board Remand.  The case is 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's status post fracture, fifth metatarsal, 
left foot, is moderate in severity and manifested by normal 
x-ray findings, crepitus, and pain on manipulation.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
status post fracture, fifth metatarsal, left foot, of 10 
percent, but no greater, are met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.17a, 4.20, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for status post fracture, fifth metatarsal, 
left foot, is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); that is, he has presented claims that are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not referenced the presence of any pertinent 
records that are not already associated with his claims 
folder, and the Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

Service connection for a status post fracture, fifth 
metatarsal, left foot, was granted by the St. Petersburg RO 
by means of a May 1993 rating decision, following review of 
evidence that included the veteran's service medical records 
and the report of an April 1993 VA examination.  The RO noted 
that the service separation examination cited a history of 
status post fracture of the base of the fifth metatarsal of 
the left foot, and that the VA examination report indicated 
complaints of left foot pain with no clinical findings.  A 
noncompensable evaluation was assigned.  By means of a 
February 1998 rating decision, a compensable evaluation for 
status post fracture, fifth metatarsal, left foot, was 
denied.  The veteran perfected a timely appeal of this 
decision.  

The veteran currently contends that his service connected 
left foot disability is more severe than as reflected by the 
noncompensable rating assigned therefor.  After a review of 
the record, the Board finds that his contentions are 
supported by the evidence, and that a 10 percent disability 
evaluation, but no greater, is warranted for this disability. 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by application of 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  Under these criteria, 
a 10 percent rating contemplates moderate foot disability.  A 
20 percent disability rating is appropriate for moderately 
severe foot disability.  Diagnostic Code 5284. 

After a review of the evidence, the Board finds that the 
veteran's status post fracture, fifth metatarsal, left foot, 
is moderately disabling.  The evidence shows that the veteran 
underwent surgery to treat varicose veins in his left lower 
extremity in January 1998.  A pre-operative physical 
examination indicates that the veteran had a history of a 
fractured left metatarsal.  However, no current left foot 
pathology is indicated in the hospital summary.   

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  In April 2000, the veteran was afforded a VA feet 
examination.  The examining physician reviewed the claims 
folder, medical file, and x-rays studies prior to 
examination.  Service medical records show that the veteran 
sustained a "non-Jones type" closed fracture of the fifth 
metatarsal base.  The veteran complained of pain at the site 
of the fracture and problems with left leg varicosities.  The 
examining physician noted that based on review of the old 
radiographs as well as x-rays taken on the day of the 
examination, there appeared to be no residual of the fifth 
metatarsal fracture.  The veteran worked as a chef and cook 
and stood on his feet all day.  The veteran indicated that he 
was unable to work due to left leg and left foot pain.  
Examination of his left foot revealed pain at the fifth 
metatarsal base.  There was positive pain and crepitus.  
Dorsiflexion and plantar flexion revealed crepitus and 
significant pain at the site.  There was no effusion.   
Direct manipulation of the joint produced pain.  

As previously stated, a 10 percent disability evaluation is 
appropriate for moderate disability of the left foot while a 
20 percent disability rating is appropriate for moderately 
severe disability.  The terms "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

While x-ray evidence indicates that his left foot is normal, 
pain and crepitus shown on examination.  The United States 
Court of Veterans Appeals (Court) has held that assignment of 
disability ratings for orthopedic disabilities is to include 
consideration of the regulatory provisions set forth in 
38 C.F.R. §§ 4.40 and 4.45, wherein functional loss, as shown 
by "adequate pathology," is deemed integral to ascertaining 
the severity of such disabilities.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As there is objective evidence of pain and 
crepitus, the Board finds that the veteran's left foot 
disability is moderate in severity and that an increased 
disability rating of 10 percent is supported by adequate 
pathology.  38 C.F.R. § 4.71a, Diagnostic Code 5384.  

However, the Board finds that criteria for a rating greater 
than 10 percent are not met.  In order to warrant an 
increased disability rating in excess of 10 percent, the 
evidence must show that the veteran's left foot disability is 
moderately severe.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1999).  The evidence shows that the veteran is 
currently employed as a cook and a chef.  While pain and 
crepitus is shown, he is able to remain on his feet all day 
as reported during the April 2000 VA examination.  The 
examination report also indicates the actual fracture is 
"completely healed."  In the instant case, the Board finds 
that a 10 percent disability evaluation sufficiently reflects 
the level of functional impairment demonstrated and that a 
rating in excess of 10 percent is unwarranted.  

The Board notes the veteran's contentions that his left lower 
extremity varicose veins are a manifestation of his left 
metatarsal fracture; however, the issue of service connection 
for varicose veins is not before or intertwined with the 
extant issue.  

Based on the discussion above, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for increased (compensable) 
evaluation for status post fracture, fifth metatarsal, left 
foot.  That claim, accordingly, fails.


ORDER

An increased (compensable) evaluation for status post 
fracture, fifth metatarsal, left foot, of 10 percent, but no 
greater, is granted, subject to the regulations governing the 
effective dates of awards. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals






